Order unanimously affirmed, without costs of this appeal to either party. Memorandum : In this habeas corpus proceeding the petitioner makes various claims of denial of rights as the result of the dismissal by the Appellate Division, Second Department, of his direct appeal from a judgment of conviction. (See People v. Garcia, 5 A D 2d 969.) It now appears that on July 8, 1960, the Court of Appeals granted leave to appeal from the order of dismissal and assigned counsel. (See 8 N Y 2d 1005.) It further appears that this ease appeared on the calendar of the Court of Appeals November 15, 1960. In view of this status of the case, the order appealed from is affirmed. (Appeal from order of Wyoming County Court dismissing the writ of habeas corpus after a hearing and remanding relator to the custody of the Warden.) Present —- Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.